Exhibit 10.20

EXTENSION AGREEMENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

This EXTENSION AGREEMENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this
“Amendment”), dated effective as of December 9, 2013 (the “Effective Time”), is
by and among Diamond Offshore Drilling, Inc., a Delaware corporation (the
“Borrower”), the Lenders party hereto, and Wells Fargo Bank, National
Association, as an issuing bank, as swing line lender, and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are parties to the Credit Agreement
dated as of September 28, 2012 (as it may be amended, supplemented or modified
from to time to time, the “Credit Agreement”, the capitalized terms of which are
used herein as therein defined unless otherwise defined herein);

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Required Lenders have agreed, to make certain amendments to the Credit
Agreement, each as provided for herein. Furthermore, certain of the Lenders have
severally agreed to extend their respective Commitments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.     Amendments.

(a)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in their appropriate alphabetical order:

“Declining Lender” has the meaning set forth in Section 2.22(b).

“Extending Lender” has the meaning set forth in Section 2.22(b).

“Extension Effective Date” has the meaning set forth in Section 2.22(c).

“First Amendment” means that certain Extension Agreement and Amendment No. 1 to
Credit Agreement dated as of December 9, 2013 among the Borrower, the Lenders
party thereto, and the Administrative Agent.

“First Amendment Effective Date” means December 9, 2013.

“Replacement Lender” has the meaning set forth in Section 2.19(b).

(b)    Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced or
terminated from time to time pursuant to Section 2.08 or Section 2.19,
(c) increased and/or extended from time to time pursuant to Section 2.22 and
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment as of
the First Amendment Effective Date is set forth on Schedule 2.01.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02, Section 2.22 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Maturity Date” means the fifth anniversary of the Effective Date, as such date
may be extended by the relevant Lenders pursuant to Section 2.22.

(c)    Section 2.02(b) of the Credit Agreement is hereby amended by adding the
following new sentence at the end of such Section 2.02(b):

If the Maturity Date has been extended for any Lender(s) pursuant to
Section 2.22, the Notice of Commitment Increase shall also specify the Maturity
Date applicable to the additional Commitment of each CI Lender and Increasing
Lender, as the case may be, which Maturity Date shall be (x) in the case of a CI
Lender, a date on which Commitments of at least one existing Lender currently
expire and (y) in the case of an Increasing Lender, the Maturity Date applicable
to such Increasing Lender’s Commitments in effect prior to such Commitment
Increase.

 

1



--------------------------------------------------------------------------------

(d)    Section 2.19(b) of the Credit Agreement is hereby amended by adding the
following clause (vi) in numerical order and changing the existing clause
(vi) to be clause (vii):

(vi)     any Lender is a Declining Lender (including, for the avoidance of
doubt, any Lender that does not extend the Maturity Date of any of its
Commitments pursuant to the First Amendment, effective as of the First Amendment
Effective Date),

(e)    Section 2.19(b) of the Credit Agreement is hereby amended by inserting
“(such assignee being referred to as a “Replacement Lender”)” immediately
following “(which assignee may be another Lender, if a Lender accepts such
assignment)”.

(f)    Section 2.19(b) of the Credit Agreement is hereby amended by deleting the
word “and” following the semicolon in clause (E), changing the period at the end
of clause (F) to a semicolon followed by the word “and”, and adding the
following as a new clause (G):

(G)     in the case of any assignment of a Declining Lender’s Commitments, the
relevant Replacement Lender, after giving effect to such assignment, elects to
extend its Commitment pursuant to Section 2.22 to a date which shall be the
latest Maturity Date for any Commitments then in effect under this Agreement
(after giving effect to the latest Extension Effective Date).

(g)     Section 2.19(b) of the Credit Agreement is hereby amended by adding the
following new sentence at the end of such Section 2.19(b):

If the Maturity Date has been extended for any Lender(s) pursuant to
Section 2.22, the assignment pursuant to this Section 2.19(b) shall specify the
Maturity Date applicable to the Commitment of such Replacement Lender pursuant
to this Section 2.19(b), which Maturity Date shall be the same as that for the
Commitment of the Lender being replaced, unless such Lender is being replaced
pursuant to Section 2.19(b)(vi), in which case such Maturity Date shall be the
latest Maturity Date for any Commitments then in effect under this Agreement
(after giving effect to the latest Extension Effective Date).

(h)     The Credit Agreement is hereby amended by adding the following as a new
Section 2.22:

 

  Section 2.22     Extension of Maturity Date.

(a)     Request for Extension. No earlier than 90 days prior and no later than
30 days prior to each anniversary of the Effective Date, upon notice to the
Administrative Agent (which shall promptly, but in any event within three
(3) Business Days after receipt of such notice, notify each Lender thereof), the
Borrower may request an extension of the Maturity Date for an additional
one-year period; provided that no more than two (2) of such one-year extensions
shall be permitted hereunder (including the extension effectuated pursuant to
the First Amendment). At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(b)     Lender Elections to Extend; Payments to Declining Lenders. Each Lender
that agrees in its sole discretion to extend its Commitment (an “Extending
Lender”) shall notify the Administrative Agent within such specified time period
of its agreement to extend its Commitment, which notice shall be irrevocable.
The Commitment of any Lender that declines or fails to respond to the Borrower’s
request for an extension of the Maturity Date within such specified time period
(a “Declining Lender”) shall be terminated on the Maturity Date then in effect
for such Lender (without regard to any extension by other Lenders) and on such
date the aggregate Commitments of all Lenders shall be reduced by the total
Commitments of all Declining Lenders expiring on such Maturity Date (without
giving effect to the applicable extension request) except to the extent one or
more lenders (including other Lenders) shall have agreed to assume such
Commitments hereunder in accordance with Section 2.19(b). The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder no later than three (3) Business Days after the
expiration of the time period within which each Lender is requested to respond
as set forth above. Subject to Section 2.22(c) below, the Borrower shall pay in
full the unpaid principal amount of all Loans owing to each Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement that are due to such Declining Lender and all other
amounts due to such Declining Lender under this Agreement, including any
breakage fees or costs that are payable to such Declining Lender pursuant to
Section 2.16, on such Maturity Date (without giving effect to the applicable
extension request) or, in the case of the earlier replacement of such Declining
Lender pursuant to Section 2.19(b), the requirements of Section 2.19(b) shall be
satisfied with respect to such Declining Lender.

(c)     Effective Date and Allocations. If the Maturity Date is extended in
accordance with this Section 2.22, the Administrative Agent and the Borrower
shall determine the effective date of such extension, which in no instance shall
be earlier than the anniversary of the Effective Date immediately following the
Borrower’s most recent extension request pursuant to clause (a) above

 

2



--------------------------------------------------------------------------------

or later than the Maturity Date applicable prior to giving effect to such
extension (the “Extension Effective Date”), and upon such effectiveness (i) the
Administrative Agent shall record in the register any Replacement Lender’s
information as provided pursuant to an Administrative Questionnaire that shall
be executed and delivered by such Replacement Lender to the Administrative Agent
on or before such Extension Effective Date, (ii) the Administrative Agent shall
amend and restate Schedule 2.01 hereof (without any further action required of
the Lenders) to set forth all Lenders (including any Replacement Lenders) that
will be Lenders hereunder after giving effect to such extension and the
Administrative Agent shall distribute to each Lender (including each Replacement
Lender) a copy of such amended and restated Schedule 2.01, (iii) each
Replacement Lender that complies with the provisions of this Section 2.22 shall
be a “Lender” for all purposes under this Agreement, (iv) all calculations and
payments of interest on the Loans shall take into account the actual Commitments
of each Lender and the principal amount outstanding of each Loan made by such
Lender during the relevant period of time, and (v) each Lender’s share of the LC
Exposure on such date shall automatically be deemed to equal such Lender’s
Applicable Percentage of the LC Exposure (such Applicable Percentage for such
Lender to be determined as of such Extension Effective Date in accordance with
its Commitment on such date as a percentage of the Aggregate Commitment on such
date) without further action by any party.

(d)     Representations and Warranties; No Default. Each extension shall be
deemed to constitute a representation and warranty by the Borrower on the
applicable Extension Effective Date that, at the time of and immediately after
giving effect to such extension, (i) the representations and warranties of the
Borrower set forth in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on and as of such Extension Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of such Extension Effective
Date, such representations and warranties shall continue to be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) as of such specified
earlier date, and (ii) no Event of Default shall have occurred and be
continuing.

(e)     Extension; Conditions to Effectiveness. If, but only if, Extending
Lenders and Replacement Lenders have agreed to provide Commitments in an
aggregate amount greater than 50% of the aggregate amount of the Commitments
outstanding immediately prior to the Extension Effective Date, the Maturity Date
of such Extending Lenders and Replacement Lenders shall be extended by one year;
provided that the Commitment of each Extending Lender and each Replacement
Lender shall be on the same terms and conditions as the Commitment of each other
Extending Lender and Replacement Lender. In addition, as a condition precedent
to such extension, the Administrative Agent shall have received (i) a
certificate of a Responsible Officer of the Borrower dated as of the applicable
Extension Effective Date (A) certifying and attaching the resolutions adopted by
the Borrower approving such extension, and (B) certifying that the conditions of
this Section 2.22 with respect to such extension have been satisfied, and
(ii) such other documents reasonably requested by the Administrative Agent in
connection therewith.

(i)     Section 9.02(a)(iv) of the Credit Agreement is hereby amended by
replacing the reference to “Section 2.18(b)” with “Section 2.18(c)”.

(j)    Schedule 2.01 to the Credit Agreement is hereby replaced in its entirety
with Schedule 2.01 attached hereto.

Section 2.    Consent to Extension of Maturity Date. Upon the effectiveness of
this Amendment pursuant to Section 3 below, the Maturity Date of the Commitments
of the Lenders who have severally agreed to extend their respective Commitments
(each, an “Initial Extending Lender” and collectively, the “Initial Extending
Lenders”) is hereby extended to the sixth (6th) anniversary of the Effective
Date as set forth on Schedule 2.01 to the Credit Agreement, as amended by this
Amendment. The Maturity Date with respect to the Commitments of each other
Lender, if any, shall remain unchanged (i.e., shall remain the fifth
(5th) anniversary of the Effective Date), as set forth on Schedule 2.01 to the
Credit Agreement, as amended by this Amendment. The extension of the Maturity
Date at the Effective Time as set forth in this Section 2 shall be deemed to
constitute the first exercise of the Borrower’s right to request an extension
pursuant to Section 2.22 of the Credit Agreement, as amended by this Amendment.
The requirements of Section 2.22 of the Credit Agreement, as amended by this
Amendment, with respect to notices and timing are hereby waived by all parties
hereto with respect to the extension described in this Section 2.

Section 3.    Conditions Precedent. This Amendment shall become effective as of
the Effective Time upon the satisfaction of the following conditions precedent:

(a)    Documentation. The Administrative Agent shall have received the
following, each dated on or before the Effective Time, duly executed by all the
parties thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

(1)    counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent;

 

3



--------------------------------------------------------------------------------

(2)    a certificate from a Responsible Officer of the Borrower dated as of the
Effective Time hereof stating that, both before and after giving effect to this
Amendment and the extension of the Commitments pursuant to this Amendment
(i) all representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) on and as of the Effective Time, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Time, such representations and warranties
shall continue to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) as of such specified earlier date, and (ii) no Event of
Default shall have occurred and be continuing;

(3)    a secretary’s certificate of the Borrower dated the Effective Time and
certifying (i) that that there have been no changes to the organizational
documents of the Borrower since the Effective Date or attaching such amendments,
(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing the execution and
delivery of this Amendment and the Loan Documents executed in connection
herewith, if any, the performance of the Credit Agreement as amended hereby and
the other Loan Documents and the extension of the Commitments pursuant hereto,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, and (iii) as to the incumbency and specimen signature
of each officer of the Borrower executing this Amendment, any Loan Document
delivered in connection herewith, if any, or any other document delivered in
connection herewith on behalf of the Borrower;

(4)    such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower;

(5)    a legal opinion of Duane Morris LLP, counsel for the Borrower, in form
and substance reasonably acceptable to the Administrative Agent; and

(6)     such other documents and governmental certificates as the Lender Parties
may reasonably request.

(b)    Extended Commitments. The aggregate Commitments being extended on the
Effective Time pursuant to this Amendment must be (giving effect to the
agreements of the Initial Extending Lenders hereunder) at least $375,000,000.

(c)    Payment of Fees and Expenses. On the Effective Time, the Borrower shall
have paid the fees required to be paid to the Administrative Agent on the
Effective Time, including, without limitation, an extension fee for the account
of each Initial Extending Lender equal to 4.0 basis points on the amount of such
Initial Extending Lender’s Commitment being extended pursuant hereto and all
other costs and expenses which are payable pursuant to Section 9.03 of the
Credit Agreement.

Section 4.    Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent that the representations and warranties set
forth in Article III of the Credit Agreement are true and correct on the
Effective Time as if made on and as of the Effective Time, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case they are true and correct as of such earlier date, and as if
each reference in said Article III to “this Agreement” or “the Loan Documents”
included reference to this Amendment.

Section 5.    Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. Upon
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement,” “hereunder” or words of like import shall mean and be a
reference to the Credit Agreement, as affected and amended by this Amendment.
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Transmission by facsimile or electronic transmission (e.g., PDF) of an executed
counterpart of this Amendment shall be deemed to constitute due and sufficient
delivery of such counterpart.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Time.

 

BORROWER : DIAMOND OFFSHORE DRILLING, INC. By:   /s/ Scott Kornblau   Scott
Kornblau   Treasurer

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

LENDER PARTIES:

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent, Swingline Lender, an Issuing Bank, a Lender and an
Initial Extending Lender By:   /s/ T. Alan Smith

Name:   T. Alan Smith Title:   Managing Director

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank, a Lender and an Initial Extending
Lender By:   /s/ Robert Traband

Name:

 

Robert Traband

Title:

 

Managing Director

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION,

as an Issuing Bank, a Lender and an Initial Extending Lender By:   /s/ Steven
Smith

Name:   Steven Smith Title:   Director #20290

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as an Issuing Bank, a Lender and an Initial
Extending Lender By:   /s/ Haifeng Xu

Name:   Haifeng Xu Title:   Executive Vice President

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an Initial Extending Lender By:   /s/ Jim Reilly

Name:   Jim Reilly Title:   Managing Director

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and an Initial Extending Lender By:   /s/ Shannon
Juhan

Name:   Shannon Juhan Title:   Vice President

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an Initial Extending Lender By:
  /s/ John Berry

Name:   John Berry Title:   Vice President

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and an Initial Extending Lender By:   /s/
Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender and an Initial Extending Lender By:  
/s/ Hussam S. Alsahlani

Name:   Hussam S. Alsahlani Title:   Vice President

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and an Initial Extending Lender By:   /s/ Jay
T. Sartain

Name:   Jay T. Sartain Title:   Authorized Signatory

 

 

 

 

Signature Page to Extension Agreement and Amendment No. 1 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

   NON-EXTENDED
COMMITMENT      EXTENDED
COMMITMENT      AGGREGATE
COMMITMENT  

Wells Fargo Bank, National Association

   $ 0       $ 95,000,000.00       $ 95,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 0       $ 95,000,000.00       $ 95,000,000.00   

HSBC Bank USA, National Association

   $ 0       $ 95,000,000.00       $ 95,000,000.00   

Bank of China, New York Branch

   $ 0       $ 95,000,000.00       $ 95,000,000.00   

Citibank, N.A.

   $ 0       $ 95,000,000.00       $ 95,000,000.00   

SunTrust Bank

   $ 0       $ 95,000,000.00       $ 95,000,000.00   

PNC Bank, National Association

   $ 0       $ 60,000,000.00       $ 60,000,000.00   

Goldman Sachs Bank USA

   $ 0       $ 40,000,000.00       $ 40,000,000.00   

The Bank of New York Mellon

   $ 0       $ 40,000,000.00       $ 40,000,000.00   

Royal Bank of Canada

   $ 0       $ 40,000,000.00       $ 40,000,000.00      

 

 

    

 

 

    

 

 

 

Total

   $ 0       $ 750,000,000       $ 750,000,000      

 

 

    

 

 

    

 

 

 

 

 

 

Schedule 2.01 to Credit Agreement

Diamond Offshore Drilling, Inc.